Defendants in error have filed their motion to dismiss the appeal herein for the reason that the legal issues involved in such appeal have become moot questions only.
It appears that this action was filed in the district court of Greer county by the defendants in error against the plaintiff in error to cancel an oil and gas lease on the lands of the defendants in error, which lease by its terms expired on May 3, 1921, and as no practical relief can be granted by a decision at this time, the case becomes mooted, and will be regarded as abstract and hypothetical, and will be dismissed. Thomason, County Treasurer, v. Board of Com'rs of Delaware County, 56 Okla. 79, 155 P. 881; Parrish v. School District No. 19, 68 Oklahoma, 171 P. 461; Killough v. Ft. Supply Tel. Co., 55 Okla. 198; 154 P. 1192.
The appeal is dismissed.
HARRISON, C. J., and PITCHFORD, JOHNSON, McNEILL, ELTING, and KENNAMER, JJ., concur. *Page 54